                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

DAVID M. KENT,                              CASE NO: 16-55610-MLO
                                            HON: MARIA L. OXHOLM
       DEBTOR.                              CHAPTER 7

2485 DOLEMAN DRIVE
WEST BLOOMFIELD, MI 48324

XXX-XX-0546
______________________________/

     ORDER ON MOTION AUTHORIZING CHAPTER 7 TRUSTEE
     TO COMPROMISE AND SETTLE ADVERSARY PROCEEDING
      #18-04334-MLO WITH WARNER NORCROSS & JUDD LLP

      This matter having come before the Court on the Trustee’s Motion to

Compromise and Settle Adversary Proceeding #18-04334; Notice of the Motion

having been served on all parties pursuant to Fed. R. Bankr, P. 2002 and L.B.R.

9014-1 (E.D.M.); no objections having been filed thereto, or if filed, having been

resolved; and the Court being otherwise fully advised in the premises;

      IT IS HEREBY ORDERED that the Trustee’s Motion to Compromise and

Settle Adversary Proceeding #18-04334-MLO with Warner Norcross & Judd LLP

is granted;




                                            1

 16-55610-mlo    Doc 437   Filed 05/29/20       Entered 05/29/20 14:00:21   Page 1 of 2
      IT IS FURTHER ORDERED that Chapter 7 Trustee, Karen E.

Evangelista, is authorized to compromise and settle the complaint against the

Defendants for the sum of Thirty Thousand and 00/100 ($30,000.00) Dollars;

      IT IS FURTHER ORDERED that Defendant Warner Norcross & Judd

LLP, shall pay to the estate the sum of Thirty Thousand and 00/100 ($30,000.00)

Dollars within ten (10) days from the date of the entry of this Order;

Signed on May 29, 2020




                                             2

 16-55610-mlo    Doc 437    Filed 05/29/20       Entered 05/29/20 14:00:21   Page 2 of 2
